Mr. Justice Craig delivered the opinion of the court: This is an appeal from the judgment of the county court of Piatt county overruling objections of appellant, the Illinois Central Railroad Company, and rendering judgment for delinquent taxes levied and assessed against its property, in that county for the year 1913. The property is described in the delinquent list and advertisement as follows: “C. H. & W. Division of Illinois Central Railroad Company, Sangamon, Goose Creek, Monticello and Willow Branch townships, comprising all of the right of way of the above named company in the towns of Sangamon, Goose Creek, Monticello and Willow Branch, in the county of Piatt, State of Illinois.” The reasons urged for a reversal of the judgment are, (1) that the description of the property is too indefinite and uncertain to identify and locate the same; and (2) that the county board has no power to levy a tax by general taxation to raise money for State aid roads. Each of these questions was considered in People v. Wabash Railroad Co. (ante, p. 30,) and what is there said is decisive of this" case. Eor the reasons there "given the judgment of the county court will be affirmed. Judgment affirmed.